Name: Commission Regulation (EC) No 202/2008 of 4 March 2008 amending Regulation (EC) No 178/2002 of the European Parliament and of the Council as regards the number and names of the Scientific Panels of the European Food Safety Authority (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  executive power and public service;  EU institutions and European civil service
 Date Published: nan

 5.3.2008 EN Official Journal of the European Union L 60/17 COMMISSION REGULATION (EC) No 202/2008 of 4 March 2008 amending Regulation (EC) No 178/2002 of the European Parliament and of the Council as regards the number and names of the Scientific Panels of the European Food Safety Authority (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular the second subparagraph of Article 28(4) thereof, Having regard to the request submitted by the European Food Safety Authority on 12 September 2007, Whereas (1) The Panel on food additives, flavourings, processing aids and materials in contact with food is a key element of the safety of the food chain and consumer protection. (2) Experience demonstrates that, since its creation that Panel has received almost 50 % of the total number of mandates sent to the European Food Safety Authority (EFSA). Despite the adoption of a high number of scientific opinions per year, the Panel faces difficulties in managing its workload. (3) It is expected that the number of mandates received by the Panel will increase in the future with the adoption of new vertical legislation in the area of vitamins and minerals added to foods and on food additives, flavourings, and food enzymes. (4) It is therefore necessary to replace that Panel by two new Panels named respectively the Panel on food additives and nutrient sources added to food and the Panel on food contact materials, enzymes, flavourings and processing aids. (5) The division of responsibilities between the two new Panels should aim at ensuring that the expertise of each Panel corresponds to their respective field of competence and contributes to a better balance of the work. The procedures governing the EFSA Scientific Committee and Panels should guarantee flexible coordination and harmonised methods. (6) Regulation (EC) No 178/2002 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Article 28(4) of Regulation (EC) No 178/2002 the first subparagraph is amended as follows: 1. point (a) is replaced by the following: (a) the Panel on food additives and nutrient sources added to food; 2. the following new point (j) is added: (j) the Panel on food contact materials, enzymes, flavourings, and processing aids. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 575/2006 (OJ L 100, 8.4.2006, p. 3).